Citation Nr: 0414601	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the right knee, exclusive of May 17, 2002, 
through June 30, 2002, when the veteran was assigned a 
temporary total rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1998 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from RO decisions rendered in May 2001, June 2002, and 
January 2003.  The May 2001 RO decision granted service 
connection for chondromalacia of the right knee and assigned 
a 10 percent rating from October 24, 2000.  In June 2002, the 
RO assigned a temporary total rating (of 100 percent) for the 
period from May 17, 2002, to June 30, 2002, and a 10 percent 
disability evaluation thereafter.  The January 2003 rating 
decision confirmed and continued the 10 percent disability 
evaluation.  The veteran wants an initial rating higher than 
10 percent, aside from the time when he was assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 ("paragraph 29").  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also AB v. Brown, 6 Vet. App. 35, 
39 (1993).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim at issue is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to inform him of the evidence needed to substantiate 
his claim, his rights and responsibilities under the VCAA, 
and whose responsibility it would be to obtain supporting 
evidence.  The Board realizes that he was provided with a 
copy of the regulations implementing the VCAA in the July 
2003 statement of the case.  Mere notification of the 
provisions of the VCAA, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran's claim was certified to the Board 
without him being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities, under the VCAA.  
The Board cannot correct this procedural due process 
deficiency; the RO must do this.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  
Furthermore, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his chondromalacia of the right knee.  The Board realizes he 
most recently underwent VA examinations in March 2001 and 
January 2003.  The reports of those VA examinations do not 
include all the objective clinical findings necessary to 
properly evaluate his service-connected chondromalacia of the 
right knee under the Schedule for Rating Disabilities.  See 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010, 5260, 5261 (2003).  In particular, the VA 
examiners failed to provide information regarding muscle 
strength, substance, endurance, weakness, fatigue, pain, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as 
seriously disabled).  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).  Accordingly, the Board finds that the veteran should 
be afforded an additional VA examination in order to better 
delineate the severity, symptomatology, and manifestations of 
his chondromalacia of the right knee.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and assistance 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim for a 
disability evaluation in excess of 10 
percent for chondromalacia of the right 
knee, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for right knee problems 
since his service discharge.  Obtain 
records from each health care provider 
the veteran identifies to include from 
Piedmont Orthopaedics and Dr. T.E.B.

3.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected chondromalacia of the 
right knee.  Conduct all testing and 
evaluation needed to make this 
determination.  A rationale should be 
provided for all opinions rendered.

The examiner should identify all 
service-connected residuals of his 
chondromalacia of the right knee to 
include all joint, muscular, and/or 
neurological problems.  Range of motion 
findings for his right knee should be 
made; and the normal range of motion 
should be specified.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
excess fatigability, and whether there 
is likely to be additional range of 
motion loss due to any of the following:  
(1) pain on use, including during flare-
ups or repetitive or prolonged tasks; 
(2) weakened movement; (3) fatigability; 
or (4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Does the veteran 
have arthritis in his right knee?  If he 
does, please provide a copy of the 
radiology report confirming X-ray 
findings of arthritis and discuss the 
extent and etiology of it.  Does he have 
ankylosis?  If so, please also indicate 
the extent of it.  Describe and explain 
any neurological or muscular impairment, 
as well, including whether there are 
objective clinical indications of 
antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


